Citation Nr: 0611643	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for shrapnel wounds to 
the left shoulder and arm with median nerve damage, currently 
evaluated as a combined 30 percent evaluation.

2.  Entitlement to an increased rating for eye injury 
residuals, blindness in right eye, left eye 20/20, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran also perfected appeals of the evaluations of his 
shrapnel fragment wound (SFW) residuals of his left leg, 
right hand, scar residuals of the left ear lobe, head, and 
left eye.  In April 2004, he withdrew his appeal of those 
issues and stated his intent to only pursue the appeal of the 
issues reflected on the cover sheet.  In addition, the appeal 
as to service connection for myoepithelial cancer of the left 
parotid gland was not perfected, and is not presently before 
the Board.

The appeal as to an increased rating for shrapnel wounds to 
the left shoulder and arm with median nerve damage is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the competent medical evidence of 
record does not show enucleation of the right eye or vision 
in the veteran's left eye to be 20/50 or worse.

CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
residuals of shrapnel wound to both eyes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.84a, Diagnostic Code 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, the veteran's claim was received prior to the 
enactment of the VCAA.  In an April 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the October 2001 Statement of the 
Case (SOC), and an August 2004 SSOC.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and a transcript of the RO 
hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual background

Historically, the veteran sustained multiple shrapnel wounds 
all over his body while serving in Vietnam, including his 
eyes.  A November 1968 rating decision granted service 
connection for compensation purposes.  A 30 percent rating 
was assigned by an April 1969 rating decision based on 
aphakia and light perception visual acuity in the right eye.  
His current application for an increase was received in 
October 1999.

The December 1999 examination report reflects that the 
veteran related that his left eye vision remained very good 
until four or five years earlier, when he noted blurring on 
reading up close.  The veteran also noticed floaters about 
the same time but without any associated flashes of light 
going off.  He denied any history of any other ocular trauma, 
double vision, blacking out of vision, or glaucoma.

Right eye uncorrected far visual acuity was hand motion, 
which was not improved with pinhole or by refractive means.  
Left eye uncorrected visual acuity was 20/20.  Monocular 
diplopia was not noted.  Visual field tested with the Goldman 
perimeter was full in the left eye, with no defects or 
scotoma noted.  Visual field testing of the right eye was not 
possible.

Examination of the anterior aspect of the veteran eyes 
revealed a healthy lid, lash, and conjunctiva in both eyes.  
There was a significant corneal scar in the right eye.  The 
left cornea was clear.  The iris was torn in the right eye, 
and there was a subsequent distortion of the pupil.  The iris 
was flat and normal in the left eye.  He was aphakic in the 
right eye, and the crystalline lens was clear in the left 
eye.  Intraocular pressure as measured with Goldman tonometry 
was 18 mmHg in the right eye and 17 mmHg in the left eye.  A 
dilated examination of the posterior segments of the eyes 
revealed significant scarring and pigment clumping in the 
right eye, which was consistent with the history of trauma to 
that eye.  There were no retinal holes or active detachment 
noted.

Examination of the left eye revealed a healthy macula and 
retina.  The diagnoses were history of trauma, right eye, 
greater than left; corneal scar, aphakia, and retinal 
scarring, all right eye.  Best corrected vision in the right 
eye was hand motion.  Left eye diagnosis was moderate cupping 
of the optic nerve, with normal intraocular pressure.  The 
examiner noted that the veteran reported that there was no 
mention of him being a glaucoma suspect after a dilation 
examination a year earlier.

The August 2001 examination report reflects that the findings 
and diagnosis were consistent with the prior examination, 
except that uncorrected right eye visual acuity was light 
perception, and the correct left eye visual acuity was 20/20.  
In addition, the visual field revealed "basically full 
visual field in the left eye with a possible mild 
constriction in the inferior nasal quadrant."  Diagnosis was 
history of trauma right eye greater than left with corneal 
scar, aphakia, and retinal scarring of the right eye and 
light perception vision; small corneal scar of left eye not 
affecting vision; moderate cupping of the left optic nerve 
with normal intraocular pressure; questionable visual field 
defects of left eye; and refractive error of left eye.  

A May 2002 dilated fundas examination revealed the veteran's 
left eye intraocular pressure to be within normal limits and 
the visual field to be better than at the prior examination.  
Uncorrected right eye visual acuity was light perception and 
left eye uncorrected visual acuity was 20/20-.  The examiner 
also noted that the veteran was extremely light sensitive.

At the July 2004 RO hearing, the veteran related that the 
depth perception of his left eye had deteriorated due to the 
floaters, and that he had experienced increased light 
sensitivity.  It was more difficult for him to read, and that 
his vision seemed to him to have gotten worse.

The April 2004 examination report reflects that the veteran 
related that he saw well with his glasses on, both near and 
distance, and he also believed that his right eye visual 
acuity was better than in the past.  The examiner also noted 
the veteran's history of suspected glaucoma due to minimal 
disc cupping, left eye.

Physical examination revealed uncorrected right eye far 
visual acuity to be finger counting at 12 inches.  Near 
visual acuity could not be recorded because he could not see 
any of the letters on the chart.  No diplopia was noted.  
Visual field in the left eye was full to finger counting.  
Intraocular pressure measured with Goldman tonometry was 13 
mmHg in the  right eye and 16 mmHg in the left eye.  Dilated 
funduscopic examination of the posterior pole of the eyes 
revealed a healthy macula, vasculature and retina in the left 
eye.  Examination of the posterior poles, right eye, revealed 
macular and posterior pole scarring and fibrosis, which 
continued to the peripheral retina temporally and inferiorly.  
There was pallor of the right optic nerve.

The examiner's diagnosis noted that vision in the right eye 
was hand motion and it was stable.  Diagnosis of the left eye 
was glaucoma suspect secondary to moderate cupping of the 
optic nerve and questionable visual fields.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For VA purposes, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

The applicable rating criteria provide that an eye disability 
which manifests with light perception in one eye and 20/40 in 
the other eye warrants an evaluation of 30 percent.  Light 
perception only in one eye with visual acuity of 20/50 in the 
other warrants a 40 percent rating, and 20/70 in the other 
eye warrants an evaluation of 50 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.  A 40 percent rating is also warranted 
for enucleation of one eye.  Diagnostic Code 6066.  Higher 
ratings are assigned for greater loss of vision.

The applicable medical evidence of record reflects that the 
veteran reported at the most recent examination that his 
right eye visual acuity had improved somewhat, although for 
rating purposes his vision will remain as light perception 
only.  38 C.F.R. § 4.79.  The examination reports reflect 
that, while questionable visual field results for the left 
eye suggested possible glaucoma, left eye visual acuity has 
consistently been at 20/20.  Visual fields have been reported 
as full, despite the questionable findings.

As set forth above, light perception in one eye and visual 
acuity of 20/40 or better in the other eye warrants an 
evaluation of 30 percent.  Id.  None of the evidence 
establishes visual acuity of 20/50 or worse in the left eye 
or anatomical loss of the right eye, either of which would 
warrant a higher evaluation.

The Board notes the veteran's mention of glaucoma as a basis 
for increasing his rating.  However, while a diagnosis of 
glaucoma suspect was noted on the April 2004 examination, his 
intraocular pressures were within normal limits, and no 
diagnosis of actual glaucoma has been rendered.  Further, 
assuming, without deciding, that glaucoma would be part and 
parcel of his service-connected wounds to the eyes, glaucoma 
is evaluated based on visual acuity or visual field loss just 
as his shrapnel wound injuries to the eyes are.  Thus, the 
addition of glaucoma to the service-connected diagnoses would 
not yield any different result when evaluating the disorder.  
See38 C.F.R. § 4.14 (2005) (the evaluation of the same 
manifestation under different diagnoses are to be avoided.)  


ORDER

Entitlement to an increased rating for residuals of shrapnel 
wounds to both eyes is denied.




REMAND

The veteran is service connection for residuals of shrapnel 
wounds to the left arm and shoulder with traumatic neuropathy 
of the left medial nerve.  During his hearing, the veteran 
related that the pain in his left shoulder had increased, and 
that it tired after only short usage.  The last examination 
specific to his left shoulder was in 2001.  While an 
examination was conducted in April 2004, this dealt with his 
right shoulder complaints.  A current, comprehensive 
examination of the left shoulder and arm, which addresses 
complaints of fatigue on use is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this regard, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  There is also some question as to 
the extent of the neurological impairment related to the 
shrapnel wounds.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary 
to establish an effective date for the disability should an 
increase be granted.  As the case is otherwise being 
remanded for additional development, this notice deficiency 
can be corrected on remand.  

Finally, upon readjudication, the RO should address the 
propriety of the Decision Review Officer changing the 
veteran's service-connected shrapnel wound injury to the left 
shoulder and arm with median nerve damage to reflect two 
separate diagnostic codes and combining to 30 percent, in 
lieu of the prior single evaluation of 30 percent, especially 
in light of 38 C.F.R. § 4.55 (a muscle injury will not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions).  

For the above reasons, this issue is REMANDED for the 
following:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his shrapnel 
wound injuries to the left shoulder and 
arm with median nerve damage since June 
2004.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded VA 
muscle and neurological examination(s) to 
determine the current severity of the 
residuals of his left shoulder and arm 
shrapnel wounds with medial nerve 
impairment.  A comprehensive examination 
which describes in detail the 
symptomatology, including fatigue on use, 
related to the above condition should be 
provided.  The neurological examiner 
should identify any symptoms related to 
the shrapnel injury.  If any other 
neurological disorder of the left arm is 
present, the examiner should state 
whether such is related to the service-
connected injury.

The claims folder must be made available 
to and reviewed by the examiner(s).  The 
examination(s) should include any tests 
or studies that are deemed necessary for 
an accurate assessment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case, which also addresses the propriety 
of the separate ratings versus the single 
rating for the left shoulder and arm 
wounds with nerve damage in light of 
38 C.F.R. § 4.55.  An appropriate period 
of time to respond thereto should be 
provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


